PER CURIAM.
Upon an appeal from a judgment and sentence under the Mail Fraud Statute, 18 U.S.C.A. §.338, the sole question raised by the appellant is that the letter in evidence deposited in the United States mails' was not so deposited until after the consummation of the fraud; that in consequence the offense was not cognizable under the statute and that the District Court was without jurisdiction to try the offender.
It appearing, however, that a reasonable inference from the tenor of the letter, is that it is in continuance of the fraud, or for the purpose of aiding in the retention of its fruits, to lull the victim into a false sense of security and to postpone the taking of action with respect to his loss, and to delay discovery, Therefore,
Upon the authority of Bogy v. United States, 6 Cir., 96 F.2d 734, and Preeman v. United States, 7 Cir., 244 F. 1, the judgment in the above cause is hereby affirmed and the sentence therein imposed sustained.